Citation Nr: 0706092	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  06-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to June 1946 
and from September 1947 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in November 2006.  The 
motion was granted in February 2007.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
periods of military service.

2.  The veteran's hearing loss was incurred during his 
military service.

3.  The veteran's tinnitus was incurred during his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran served on active duty in the U. S. Navy from May 
1944 to June 1946 and from September 1947 to August 1956.  
The veteran served in the aviation career field during both 
periods of service.  First as an aviation ordinanceman during 
his first period of service.  Later, as an aviation machinist 
mate during his second period of service.

The veteran's service personnel records show that he served 
onboard the USS Ticonderoga from September 1944 to October 
1945.  Available records show that the ship participated in 
numerous engagements in the Pacific during that time period 
to include fending off kamikaze attacks.  The veteran later 
served with aviation detachments during his second period of 
service, to include deployments afloat.  He worked with 
propeller and jet aircraft during his military service.  He 
also had duties as an aircrewman.

The veteran's service medical records (SMRs) do not reflect 
any complaints of hearing loss during service.  The veteran 
was treated for acute otitis media of the right ear in 1946.  
They also show that he was hospitalized for treatment of 
labyrinthitis in 1954.  The veteran was afforded a number of 
physical examinations for the purposes of enlistment, 
reenlistment, and discharge from 1944 to 1956.  However, he 
was never given an audiogram or an audiological examination.  
The whispered voice, and spoken voice tests were commonly 
used.  However, although hearing loss, as defined by 38 
C.F.R. § 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran's claim for service connection was received in 
February 2004.  VA treatment records show that he was first 
seen for complaints involving, inter alia, hearing loss in 
February 2000.  The veteran also complained of ringing in his 
ears in January 2004.  An audiology consult note from July 
2004 reported that the veteran had received hearing aids 
several years earlier.  They helped in certain situations but 
the hearing aids aggravated his tinnitus.  The veteran 
reported an onset of tinnitus of approximately five to six 
years earlier.  The veteran said he was diagnosed with 
labyrinthitis in service and said that he continued to 
experience dizziness as well as ear pain in the left ear.  
His history of military noise exposure was noted.  The 
veteran reported that he worked in a plywood plant for a few 
years but wore ear plugs.  An audiogram was done for hearing 
evaluation purposes only and not to evaluate his disability 
claim.  The audiogram did reveal a hearing loss 

The veteran was afforded a VA audiology examination in 
October 2004.  No audiogram was done at that time.  The 
examiner reviewed the claims folder and noted the veteran's 
military service on ships and with aircraft during service.  
The July 2004 consult was noted.  In regard to tinnitus, the 
examiner referred to the July 2004 consult and that the 
veteran reported a five to six year onset for his tinnitus.  
The examiner said that, considering the onset of the tinnitus 
by the veteran's account, and the lack of evidence supporting 
his claim, the tinnitus was not the result of military noise 
exposure.

The examiner said that the veteran had a positive history of 
noise exposure in both his military and occupational 
experiences.  The examiner also said that the veteran's 
military occupation and presbycusis were all likely to have 
affected his hearing.  The examiner said that there was no 
evidence in the claims folder to support the veteran's claim 
for hearing loss.  However, because the exact etiology of the 
hearing loss was undetermined, it was at least as likely as 
not related to the veteran's military noise exposure.

The veteran was afforded a second VA audiology examination in 
August 2005.  Audiometric testing revealed puretone 
thresholds of 30, 30, 55, 65, and 65 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 30, 
30, 60, 70, and 65 in the left ear for the same frequencies.  
The veteran had a speech recognition score of 92 percent in 
the right ear and 94 percent in the left ear.  The examiner 
noted the veteran's noise exposure in the military to consist 
of anti-aircraft guns, airplanes, reciprocating engines, jet 
engines, and wind noise.  The veteran had flightline noise 
exposure for about three years.  Post-service noise exposure 
was listed as the work in the plywood plant for eight years 
with noise protection.  The veteran had worked as a lineman 
for about 40 years.  The veteran said that he was required to 
wear hearing protection when he entered the plant but could 
not recall if he had a hearing examination while employed at 
the plant.  

The examiner stated that, given the excessive military and 
occupational noise history and the lack of supporting 
evidence in the claims folder as noted on the prior report, 
she could only speculate as to the cause of hearing loss.  
The examiner noted that the veteran was required to wear 
hearing protection at his civilian job and was required to 
have annual hearing tests.  The examiner suggested that 
copies of the hearing tests be obtained for consideration.

The RO wrote to the veteran to request that he provide copies 
of any occupational hearing tests he received while employed 
in January 2006.  The veteran did not respond to the request.  

As demonstrated above, the SMRs do not reveal that hearing 
loss or tinnitus was evident during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  

Here, the competent evidence of records enables a finding 
that the veteran's currently diagnosed hearing loss and 
tinnitus were incurred in active service.  The Board notes 
that 38 U.S.C.A. § 1154(a) provides that consideration shall 
be given to the places, types and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In this regard, it is noted that the veteran served on an 
active aircraft carrier engaged in combat operations during 
World War II.  Further, his second period of service involved 
his working on, and flying in, aircraft during his entire 
period of service.  It is clear that the veteran had 
significant noise exposure in service, or "excessive" noise 
exposure as described by the VA examiner.

The competent evidence of record demonstrates that it is at 
least as likely as not that the currently diagnosed hearing 
loss is causally related to active service.  The VA examiner 
first opined that the hearing loss was related to noise 
exposure in service.  The examiner did not express a further 
opinion at the time of the second examination and stated it 
would be speculation to try and provide an opinion as to 
etiology between the veteran's military noise exposure and 
occupational noise exposure.  

The Board notes that there is clear evidence of the noise 
exposure in service based on service personnel and medical 
records.  There is no objective evidence to assess the level 
of noise exposure after service.  In light of the examiner's 
opinion at the time of the October 2004 examination, the 
Board finds that service connection for hearing loss is 
warranted.

As to the veteran's tinnitus, he initially asserted that his 
tinnitus was also related to service, more specifically his 
bout of labyrinthitis.  The July 2004 VA consult recorded a 
history of an onset of only five to six years and the VA 
examiner based her opinion on that statement from the veteran 
and the lack of other evidence of record demonstrating 
tinnitus prior to that time. 

The veteran is competent to provide evidence of his 
experiencing ringing in the ears since service.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (Ringing in the 
ears is capable of lay observation).  The record also 
contains credible evidence of his exposure to noise in 
service.  In light of the foregoing, the Board finds that the 
evidence is at least in equipoise on the question of whether 
the veteran's current tinnitus is etiologically related to 
his exposure to excessive noise in service.  With the 
resolution of reasonable doubt in the veteran's favor, 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

As the Board's decision has resulted in a complete grant of 
the benefits sought on appeal, there is no requirement to 
discuss whether the notice and duty to assist requirements 
have been met in this case.











ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


